Cole, Judge:
This appeal for reappraisement concerns the proper dutiable value of men’s and boys’ dressing gowns exported from London, England, and entered at the port of New York.
An agreed set of facts, upon which the case is before me for decision, establishes foreign value, section 402 (c) of the Tariff Act of 1930 as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), to be the proper basis for appraisement of the instant merchandise, and that such statutory value for the articles in question is the invoice unit prices less three and three-quarters per centum discount, plus twelve and one-half per centum, plus packing cases as invoiced. Judgment will be rendered accordingly.